Citation Nr: 1010152	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-23 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to an initial disability rating greater than 
50 percent for service-connected acquired psychiatric 
disorder, diagnosed as major depressive disorder; anxiety 
disorder, not otherwise specified; and posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected mechanical low back pain 
with sacroiliac joint dysfunction.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted the claim of service 
connection for PTSD, assigning a 50 percent disability 
rating; granted the claim of service connection for a low 
back disability, assigning a 10 percent disability rating; 
and denied the claim of service connection for a right hip 
disorder.  The Veteran expressed disagreement with the 
assigned initial disability ratings and with the denial of 
service connection, and perfected a substantive appeal.

During the pendency of this appeal, jurisdiction of this 
matter was transferred to that of the RO in St. Petersburg, 
Florida.  In February 2009, the RO denied the Veteran's claim 
for a TDIU.  In July 2009, the Veteran submitted a timely 
notice of disagreement, and later in July 2009, he was 
provided with a Statement of the Case.  In an Appellant's 
Brief dated in November 2009, the Veteran's representative 
expressly indicated that the Veteran wished to appeal the 
February 2009 RO decision as to the denial of TDIU.  The 
Board accepts this as a timely filed appeal, as such, the 
issues are as set forth above.

The issues of entitlement service connection for a right hip 
disorder; an increased rating for mechanical low back pain 
with sacroiliac joint dysfunction; and a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's psychiatric disorder is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for service-connected acquired psychiatric disorder, 
diagnosed as major depressive disorder; anxiety disorder, not 
otherwise specified; and PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2007, June 2008, and August 2008 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  With respect 
to the Dingess requirements, the Veteran was provided with 
the requisite notice in the letter dated in June 2008.

The Board notes that this is an appeal arising from a grant 
of service connection in a December 2007 rating decision; and 
as the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify the 
Veteran in this case has been satisfied.  See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Nevertheless, in the above mentioned 
letters and other correspondence provided by the RO, the 
Veteran was notified of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  The Veteran has been medically evaluated.  
In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.

Increased Disability Ratings 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 



Psychiatric Disorder 

The Veteran essentially asserts that her psychiatric disorder 
is more disabling than contemplated by the current 50 percent 
disability rating.  Her service-connected acquired 
psychiatric disorder, diagnosed as major depressive disorder; 
anxiety disorder, not otherwise specified; and PTSD is 
currently rated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411-9434 (2009).  Anxiety and mood 
disorders, which encompass the Veteran's psychiatric 
disorder, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this diagnostic code provision, 
a 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent disability rating is warranted if there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).

VA outpatient treatment records dated from July 2007 to 
August 2007 shows that the Veteran reported symptoms of 
depression, anxiety, social isolation, sleep disturbance, and 
irritability.  She was diagnosed with PTSD and depression.  
GAF scores of 60 to 65 were assigned.  It was indicated that 
she was being treated with medication.

A VA PTSD examination report dated in August 2007 shows that 
the Veteran reported attending weekly outpatient counseling 
through the Vet Center.   She described experiencing 
unremitting depressive symptoms, amotivation, anhedonia, and 
poor sleep.  She denied current suicidal or homicidal 
ideation.  She also reported a history of self-mutilating 
behavior, the most recent occurring four months prior to the 
examination.  She denied any current desire to do so.  She 
also noted a loss of appetite, mildly distressing random 
thoughts regarding her inservice assault, reactivity to 
reminders of the assault, emotional detachment, avoidance 
symptoms, irritability, concentration problems, and 
hypervigilance.  She had a number of friends around the 
country and she would keep in touch with. 

Mental status examination revealed that the Veteran was 
pleasant, neatly dressed, well-groomed, and quite thin.  Her 
mood was depressed, affect highly constricted, and thought 
process logical and goal-directed without evidence of 
perceptual disturbance.  She described difficulties with 
concentration, and her insight and judgment were assessed as 
good.  The diagnosis was major depressive disorder and 
anxiety disorder.  A GAF of 54 was assigned with a range of 
50 to 55 over the course of the preceding year.

VA outpatient treatment records dated from August 2008 to 
November 2008 show intermittent treatment for symptoms 
associated with the Veteran's psychiatric disorder.  Symptoms 
were noted to include depression and insomnia.  In November 
2008 shows that her judgment and insight were within normal 
limits; recent memory was intact; there was no mood disorder; 
affect was appropriate; she denied suicidal thoughts; and she 
was currently stable with medication.

A VA examination report dated in February 2009 shows that it 
was indicated that the Veteran had not undergone any 
hospitalization for her psychiatric disorder. The Veteran 
described depressed mood most days about 3 weeks out of the 
month with diminished interest and concentration, low energy 
and motivation, and occasional excessive sleep with initial 
insomnia.  She was said to be a full-time student studying to 
eventually become a registered nurse.  She was said to be 
attaining a 3.7 grade point average.  She lived alone and had 
no significant relationships or children.  She reported that 
most of her friends were spread out all over the place.  She 
would enjoy the outdoors.  There was no history of suicide 
attempts, violence,  or assualtiveness.  There was no 
problematic effect of alcohol use and history of substance 
abuse.

Mental status examination revealed that she was clean, neatly 
groomed, and casually dressed.  Psychomotor activity was 
unremarkable, speech was spontaneous, attitude was 
cooperative, and affect was appropriate.  Attention was 
intact (she was able to do serial sevens), but she noted that 
she would have distraction while studying with retention 
problems.  Thought process was logical, linear, and goal-
directed.  Thought content was unremarkable.  There were no 
delusions; she understood the outcome of behavior; she had 
average intelligence; and she understood that when having a 
problem.  She would have difficulty falling asleep and would 
not want to get up.  There were no hallucinations, and no 
inappropriate, obsessive, or ritualistic behavior.  She did 
not interpret proverbs appropriately.  She had mild panic 
attacks related to claustrophobia.  There were no homicidal 
or suicidal thoughts.  Impulse control was good.  There were 
no episodes of violence.  Memory was normal.  There were 
recurrent and intrusive distressing recollections of her 
traumatic event resulting in efforts to avoid thoughts, 
feelings, or conversations associated with the trauma.  She 
noted difficulty falling or staying asleep, difficulty 
concentrating, and hypervigilance.  She reported that the 
nightmares would occur about twice a month, and recurrent 
memories at no particular frequency.  She had daily mild 
avoidance behaviors.  Hyperarousal symptoms were daily or 
according to cue.  The diagnosis was major depressive 
disorder and PTSD.  A GAF of 65 was assigned.

The examiner noted that the Veteran was enrolled in school 
and thought that she was not retaining information well.  She 
was cautious/distrustful of others and had limited 
activities.  There was no total occupational and social 
impairment due to PTSD signs and symptoms.  There was reduced 
reliability and productivity due to PTSD symptoms to the 
degree that reported above, and that excessive sleeping would 
interfere with productivity.  While she was not able to 
retain information well, she had studied and currently 
maintained a 3.7 grade point average.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA examination 
conducted in February 2009 shows that the Veteran's memory,  
cognition, insight, and judgment were intact.  While there 
were continued intrusive thoughts, there were no delusions, 
hallucinations, or inappropriate, obsessive, or ritualistic 
behavior.  There were also no suicidal or homicidal 
ideations.  The August 2007 VA examination report showed a 
GAF of 54 which suggests moderate symptoms or moderate 
difficulty in social and occupational functioning; and in 
February 2009 she had a GAF of 65 which suggests some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  The Board 
finds the these opinions of the VA examiners to be probative 
as they were definitive and based upon a complete examination 
of the Veteran.  There are, therefore, found to carry 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The probative evidence of record has not shown that the 
Veteran's psychiatric disorder is manifested by symptoms 
characterized as occupational and social impairment, with 
deficiencies in most areas which would be necessary for the 
next higher 70 percent disability rating.  There was no 
evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  As such, the criteria for an initial 70 
percent disability rating for the Veteran's psychiatric 
disorder have not been met.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of her current psychiatric disorder.  
She is certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular 
disability rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that she argues or 
suggests that the clinical data supports an increased 
disability rating or that the rating criteria should not be 
employed, she is not competent to make such an assertion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher disability rating.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's psychiatric 
disorder warranted a disability rating higher than the 50 
percent currently assigned.

The preponderance of the evidence is against a disability 
rating higher than 50 percent for the Veteran's acquired 
psychiatric disorder, diagnosed as major depressive disorder; 
anxiety disorder, not otherwise specified; and PTSD.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 
 


ORDER

An initial disability rating greater than 50 percent for 
service-connected acquired psychiatric disorder, diagnosed as 
major depressive disorder; anxiety disorder, not otherwise 
specified; and PTSD is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement service connection for a right hip 
disorder; an increased rating for mechanical low back pain 
with sacroiliac joint dysfunction; and a TDIU.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that she is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

The Veteran asserts that her low back disorder is more 
disabling than contemplated by the current 10 percent 
disability rating.  During an August 2007 VA examination, she 
reported chronic low back pain since service which was 
manifested by tingling down both legs that would occur in bed 
at night, and with prolonged sitting and standing.  The 
examiner indicated that he did not have access to the 
Veteran's claims file in conjunction with conducting the 
examination of the Veteran.  The examiner also indicated that 
the Veteran had recently undergone recent private diagnostic 
testing, to include imaging studies, to include X-rays, 
magnetic resonance imaging (MRI) study, and electromyography.  
She had also indicated that she had been seeing a private 
chiropractor and physical therapist in Florida.  A review of 
the Veteran's claims file reveals that private treatment 
records, to include the asserted X-rays, magnetic resonance 
imaging (MRI) study, and electromyography, are not of record.  
In this regard, the examiner indicated that it was difficult 
to make a diagnosis without records, and that the MRI and 
electromyograph studies were important in determining a 
diagnosis and functional limitations.  As such, the Board 
must remand this matter to obtain the identified private 
treatment and diagnostic study results, and to have the 
Veteran examined by a VA examiner with the benefit of the 
entire claims file.

As to the issue of service connection for a right hip 
disorder, during the August 2007 VA examination, the Veteran 
asserted that she injured her right hip during the same 
incident in service in which she injured her low back.  She 
indicated that an MRI study of her hip revealed an old healed 
fracture of the hip.  As noted above, the VA examination was 
conducted without the benefit of the Veteran's claims file.  
The examiner also indicated that it was difficult to make a 
diagnosis without records, and that the MRI and 
electromyograph studies were important in determining a 
diagnosis.  There was no opinion provided as to the etiology 
of the asserted right hip disability.  As such, the Board 
must remand this matter to obtain the identified private 
treatment and diagnostic study results, and to have the 
Veteran examined by a VA examiner with the benefit of the 
entire claims file.

As to the issue of entitlement to a TDIU, the law provides 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the aforestated claims for an increased disability rating and 
for service connection being remanded are pending, the Board 
cannot proceed with the TDIU claim until there has been final 
adjudication of the pending claims.  Thus, adjudication of 
the TDIU claim will be held in abeyance pending further 
development and adjudication of the Veteran's claims of 
entitlement to increased disability rating for mechanical low 
back pain with sacroiliac joint dysfunction and service 
connection for a right hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
to ascertain if she has obtained private 
treatment for her service-connected low 
back disorder and her asserted right hip 
disorder, to include the identified 
private chiropractor and physical 
therapist in Florida, and the X-ray, MRI, 
and electromyography studies referenced in 
the August 2007 VA examination report.  If 
an affirmative response is received, the 
Veteran should be requested to forward any 
such private treatment records to the 
RO/AMC, or forward the Veteran an 
Authorization and Consent to Release 
Information to the VA (VA Form 21-4142), 
and obtain and associate with the claims 
file any identified private treatment 
records.  If a negative response is 
received from the Veteran, such should be 
associated with the claims file.

2.  The RO/AMC shall arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations for the purpose 
of ascertaining the current nature and 
severity of her service-connected low back 
disorder.  The Veteran's claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner for 
review.  The examiner should annotate the 
report to reflect review of the claims 
file was undertaken.  All diagnostic 
testing deemed necessary should be 
undertaken.  The examiner is asked to 
address the following:

(a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(c) Identify any associated neurological 
deformities associated with the service-
connected low back disorder. The severity 
of each neurological sign and symptom 
should be reported.  Provide an opinion as 
to whether any neurological symptomatology 
equates to "mild," "moderate," "moderately 
severe" or "severe," incomplete paralysis 
or complete paralysis of the associated 
nerve. Moreover, state whether any other 
nerve is affected and if so state the 
severity of the impairment of the nerve 
affected.

(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether the intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of the 
episodes over the past 12 months should be 
reported.  The examiner should note that 
for VA purposes an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on her employment and activities of 
daily life.  A complete rationale for any 
opinion expressed shall be provided.

3.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of her asserted right 
hip disorder.  The entire claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The examiner 
shall annotate the report to reflect 
review of the claims file was undertaken.  
A discussion of the Veteran's documented 
medical history and assertions should also 
be included.  All appropriate tests or 
studies deemed necessary should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner shall clearly identify if the 
Veteran currently has a right hip 
disorder.  If the Veteran has a right hip 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that the disorder found 
on examination was incurred in or 
aggravated by service.

The examiner shall also determine whether 
any right hip disorder found on 
examination was caused by, or is 
aggravated (permanently worsened) by the 
Veteran's service-connected low back 
disorder.  If the service-connected low 
back disorder aggravates the right hip  
disorder, the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims of entitlement service 
connection for a right hip disorder; an 
increased rating for mechanical low back 
pain with sacroiliac joint dysfunction; 
and a TDIU.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


